internal_revenue_service number release date index number ----------------------------- ----------------- -------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-107790-05 date june x dollar_figurea state date ------------- ----------------- ---------------------- legend ------------------------------------------------------------------------------ dear ------------ seeking a written_determination that rental income received from commercial properties is not passive_investment_income under section d of the internal_revenue_code this letter is in response to your letter on behalf of x dated date ------------------ ---------------- year ------- dollar_figureb facts based on the facts submitted and representations within we understand the facts to be as follows x incorporated in accordance with the laws of state has been an s_corporation since date x owns commercial real_estate property which it leases services include the payment of all real_estate_taxes reviewing all property_tax assessments maintaining general liability insurance reviewing and negotiating all x provides various services with respect to the leasing of the property these plr-107790-05 insurance policies coordinating all general property maintenance maintaining landscaping parking lots hvac systems roofs foundations exterior walls fire sprinkler systems fire alarm systems exterior lighting plumbing and electrical systems to each building and conducting pest control in addition x advertises available space maintains informational brochures and a web site screens all potential tenants negotiates all leases collects all rents establishes and enforces rules for common areas maintains complete records of tenants finally x also evaluates the need for improvements designs such improvements oversees construction and repairs and performs basic repairs and maintenance itself in relevant expenses for the first nine months of year x accrued dollar_figurea in rents and paid_or_incurred dollar_figureb law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an s_corporation_election shall be terminated whenever the corporation i has accumulated earning and profits at the close of each of consecutive taxable years and ii has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1375 imposes a tax on the income of an s_corporation if the s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term apassive investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 defines arent as amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term arents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and types and amounts of costs and expenses_incurred other than depreciation plr-107790-05 conclusion based solely on the facts as presented in the ruling_request and viewed in light of the applicable law and regulations we conclude that x provides significant services and incurs substantial costs in its business accordingly we conclude that the rents x receives from its rental property will not be passive_investment_income under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x satisfies the s_corporation eligibility requirements of sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 the code provides that it may not be used or cited as precedent be sent to the taxpayer’s representative this ruling is directed only to the taxpayer s requesting it sec_6110 of pursuant to the power_of_attorney on file with this office a copy of this letter will sincerely s david r haglund david r haglund senior technician reviewer branch passthroughs special industries enclosures cc copy of this letter copy of this letter for sec_6110 purposes
